Title: Cash Accounts, March 1768
From: Washington, George
To: 



[March 1768]



Cash


Mar. 12—
To Ditto [cash] of Mr Magowan Balle Acct
£0. 6.10


21—
To Captn Hanson Marshall for weaving
0.12. 0


30—
To Gilbert Simpson Junr weavg 8 Yds Cotton
0.12. 9


Contra


Mar.  3—
By Servants
0. 3. 9


4—
By Thos Bishops wife delivg Sarah
0.10. 0


12—
By Doctr Rumney
5. 0. 0


13—
By Boys Expences to Essex
0. 2. 6


21—
By my own Expences at Arrols
0. 8. 6


25—
By my Brother’s boy’s ferriage at Poseys
0. 2. 0


26—
By Servants
0. 1. 3


31—
By Alexander Cleveland in full for his share of Hemp made in 1765
0.10. 0


